Certified Question of State Law from the United States District Court, Northern District of Ohio, Eastern Division, No. 1:99 CV 528. This cause came before the court on the certification of a state law question from the United States District Court, Northern District of Ohio, Eastern Division. On review of the preliminary memoranda pursuant to S.Ct.Prac.R. XVIII(6),
IT IS DETERMINED that the court will answer the following questions:
“1. Is an application to reopen an appeal under Ohio Rule of Appellate Procedure 26(B) part of the direct appeal from a judgment of conviction?
“2. If so, does the application become part of the direct appeal at the time of its filing or only upon the granting of the application?”
IT IS ORDERED by the court that the parties shall proceed to brief this case in accordance with S.Ct.Prac.R. XVIII(7).
Resnick and F.E. Sweeney, JJ., dissent.